     Denise Bourgeois Haley
 1   Attorney at Law: 143709
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Nicholas Frank Santos
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
 9
10
11   NICHOLAS FRANK SANTOS,                 ) Case No.: 5:19-cv-00995-JPR
                                            )
12                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: November 20, 2019
23                        ___________________________________
                          THE HONORABLE JEAN P. ROSENBLUTH
24                        UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
     DATE: November 18, 2019      Respectfully submitted,
 1
                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                        /s/ Denise Bourgeois Haley
 3                             BY: __________________
                                  Denise Bourgeois Haley
 4                                Attorney for plaintiff Nicholas Frank Santos
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                          -2-
                           CERTIFICATE OF SERVICE
 1                     FOR CASE NUMBER 5:19-CV-00995-JPR
 2
           I hereby certify that I electronically filed the foregoing with the Clerk of the
 3
     Court for this court by using the CM/ECF system on November 18, 2019.
 4
 5         I certify that all participants in the case are registered CM/ECF users and

 6   that service will be accomplished by the CM/ECF system.
 7
                               /s/ Denise Bourgeois Haley
 8
                               _______________________________
 9                             Denise Bourgeois Haley
                               Attorneys for Plaintiff
10                             ___________

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                              -3-
